Cook, J.,
delivered the opinion of the court.
Appellant was convicted for receiving a deposit in a bank of which he was cashier which he knew or had good reason to believe was insolvent at the time.
*266Numerous reasons for the reversal of this case are assigned and earnestly argued in the briefs of counsel for appellant, hut as we see it the decision of one point will be determinative; it is unnecessary to consider anything but this single question.
The book assets of the bank are largely in excess of the liabilities; but evidence was introduced by the state tending to show that many of the items appearing on the books as assets were, in fact, incapable of being reduced to cash.
In order to establish the insolvency of the bank, the court permitted the state to introduce in evidence, over the objections of defendant, the record of a judgment rendered by the circuit court against the bank for nine thousand, three hundred and twenty-two dollars and twenty-five cents in favor of the Bank of Winona.
The record shows that, at the time the record of the judgment was introduced in evidence, the bank against which it had been rendered had perfected its appeal from said judgment, and the appeal was then pending in this court. The judgment having been appealed from, the .record of same was not evidence tending’ to show that the claim on which it was based was in fact a liability of the bank of which appellant was cashier. The introduction of the judgment was error, and therefore the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded.